DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s application of In re Ochiai was not persuasive in light of current MPEP practice involving KSR and the application of case law such as In re Leshin (e.g. suitability of material) and In re Larson (e.g. making integral).
However, applicant has amended the independent claims to differentiate them from the prior art in light of their further narrowing the definition of what is included in a “wall.” The “walls” of the tank are now defined to not include any protrusions or flanges, these are “separate” from the wall (even if integrally attached to them) as per applicant’s arguments. 
Further, applicant has amended claim 1 to define the wall having “sides” with relation to other structures within the device. Particularly, the newly added limitation of the “heating body is disposed at the outer side of the tank wall with the tank wall disposed between the heating body and the aqueous additive when stores in the tank volume” wherein the “outer side of the tank wall” is specifically the portion of the wall which forms the “outer depression,” “outer recess,” or “inner structure of the tank wall extending into the tank volume.” 
The closest prior art of Hodgson et al (US 2016/0146082) discloses a module for metered provision of a liquid in a vehicle (Abstract) which indludes an “outer side” of the “tank wall” 7 which forms a structure extending into the tank volume and is connected to/attached to an “inner side” 4/6 as shown around 25 in Fig. 2, wherein 25 is a called a “flange” but is clearly just a part of the tank wall 7 (Fig. 2, shown). However, while the heating body 8 is encased in the part making up wall 7 (Fig. 2, as shown), this portion of it is not the “outer side” of the wall as it is not the portion making up the depression, nor it is it part of the wall as per applicant’s definition of a wall. Therefore, the outer side of the tank wall is not between the heating body and the aqueous additive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747